Citation Nr: 1633152	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-24 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for muscle aches.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for chemical sensitivities.

9.  Entitlement to service connection for a respiratory disability, to include bronchitis and asthma.

10.  Entitlement to service connection for cardiovascular disability.

11.  Entitlement to service connection for skin rash.

12.  Entitlement to service connection for hair loss.

13.  Entitlement to service connection for tingling and numbness.

14.  Entitlement to service connection for cognitive delays.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to a compensable evaluation for irritable bowel syndrome (IBS).

17.  Entitlement to a compensable evaluation for headaches.

18.  Entitlement to an evaluation in excess of 20 percent for a back disability.

19.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994, including service in south west Asia from May 1991 to October 1991.  Thereafter, he had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Veteran was previously represented by a private attorney who is no longer certified to practice before the Board.  The Veteran acknowledged that he was no longer represented by the attorney at his hearing in March 2016.  

The issues other than whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, entitlement to service connection for cardiovascular disability, entitlement to service connection for cognitive delays, and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issues of entitlement to service connection for cardiovascular disability and entitlement to service connection for cognitive delays.

2.  A September 1994 RO rating decision denied the Veteran's claim of entitlement to service connection for hearing loss.  The appellant was notified of the decision but did not perfect an appeal of the decision.

3.  Evidence associated with the claims file after the final denial in September 1994 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

4.  Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issues of entitlement to service connection for cardiovascular disability and entitlement to service connection for cognitive delays have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).

2.  Evidence received since the September 1994 RO rating decision in connection with the Veteran's request to reopen a claim for hearing loss, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204. 

In March 2016, the Veteran stated during his Board hearing that he requested to withdraw his appeal on the issues of entitlement to service connection for cardiovascular disability and entitlement to service connection for cognitive delays.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

II.  Application to Reopen

The Veteran seeks to reopen a claim for service connection for hearing loss.  A claim of entitlement to service connection for hearing loss was denied in a September 1994 RO rating decision on the basis that the records did not reveal any diagnosis or treatment for hearing loss.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

Evidence of records at the time of the September 1994 rating decision included the Veteran's service treatment records.

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final denial includes the Veteran's testimony at a hearing before the undersigned.  The Veteran reported that he had not had a hearing test recently but that he felt that his hearing was not as sharp as it was.  It is noted that the Veteran is competent to report that he has decreased hearing acuity.  The Veteran further stated that he was exposed to loud noise from weapons in service.  

This evidence is new in that it was not of record at the time of the prior final denial.  In addition, it is material as it relates to a previously unestablished fact that the Veteran has hearing loss related to his active service.  As new and material evidence has been received, the claim is reopened.

III.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service.  Organic diseases of the nervous system include tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he first noticed tinnitus when he was in training during active duty. 

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a cavalry scout, Bradley fighting vehicle system repairer.  The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus.  However, in a service treatment record dated in April 1992, the Veteran was noted to be routinely exposed to hazardous noise.  Therefore, exposure to acoustic trauma in service is conceded.

At a VA medical examination dated in May 2011, the Veteran denied tinnitus.  However, the Veteran provided sworn testimony at his March 2016 Board hearing that he began to experience symptoms of ringing in his ears during active duty service, and he has experienced constant symptoms that have continued to the present day.  

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  He has attributed the tinnitus to noise exposure in service, which is conceded.  He testified at his Board hearing that tinnitus began during service and has persisted ever since discharge.  His assertion that it began during service is consistent with the circumstances of his service. 

The Veteran's testimony is competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for tinnitus based on the Veteran's own testimony.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

The appeal of the issue of entitlement to service connection for cardiovascular disability is dismissed. 

The appeal of the issue of entitlement to service connection for cognitive delays is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened; to this extent, the appeal is granted.

Service connection for tinnitus is granted.

REMAND

The Veteran was afforded VA medical examinations in May 2011.  The examiner noted "no" with regard to fatigue, hearing loss, and neck pain.  "Yes" was marked with regard to skin rashes and lung conditions.  After examination the examiner reported that the Veteran had the following:  headaches, tension type that were not documented in military service; migraine headaches that were not documented in military service; asthma; bronchitis that was not documented in military service or after; fatigue with no problem in military service or after until about three to four year prior to the examination; no diagnosis of skin rash; and no condition related to possible chemical exposure.  

In a muscle examination, dated in May 2011, the examiner noted impressions of left shoulder strain, right shoulder strain, left hamstring strain, right hamstring strain, right calf strain, left calf strain.

In a peripheral nerves examination, dated in May 2011, the examiner reported an impression of upper and lower extremity paresthesias of unknown etiology.

In a fibromyalgia examination, dated in May 2011, the examiner reported diagnoses of left and right shoulder strain, left and right knee patellofemoral syndrome, and left and right hamstring strain.  Based upon review of the claims file the examiner rendered the opinion that these specific entities were less likely as not a continuation of the symptoms noted in the military.  The examiner further opined that the Veteran's muscular symptoms were not suggestive of fibromyalgia but were more suggestive of the specific diagnoses of strain.  

The Veteran was afforded a back examination in June 2012.  In addition to range of motion of findings, the examiner noted that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.  Lower extremity muscle strengths were reduced and reflexes were noted to be absent.  Sensory examination was normal in the bilateral upper anterior thigh, right thigh/knee, and right lower leg/ankle.  Sensory examination revealed decreased sensation to light touch in the left thigh/knee, left leg/ankle, and bilateral foot/toes.  Later the examiner noted that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.

With regard to the Veteran's claims for service for a left shoulder disability, neck disability, muscle aches, fatigue, fibromyalgia, chemical sensitivities, respiratory disability, skin rash, hair loss, and tingling and numbness, the examinations are not adequate.  It is unclear whether these reported symptoms represent separate disabilities or manifestations of the Veteran's service-connected disabilities.  The examinations appear to be internally inconsistent with regard to whether the Veteran has a skin disability and hair loss disability.  In addition, the opinions provided by the examiner are insufficient as they do not contain adequate rationale.  

Treatment records associated with the claims file reveal that the Veteran has been prescribed medication for his neck and shoulder pain.  At the hearing before the undersigned the Veteran reported that his shoulder bothered him since service and that he received physical therapy for the neck and shoulder.  The Veteran reported that he was exposed to chemicals in service and that he had a skin disorder manifested by red spots in certain areas of his arms and chest.  He reported that he wakes up coughing and gasping for breath.  He indicated that he had problems with his breathing since service.  He further stated that his hair loss is related to a chemical accident during training.  These contentions were not considered by the prior examiners.  As such, the Board finds that further medical examination taking into account the Veteran's lay statements as well as the additional associated treatment records is necessary.  See 38 C.F.R. § 3.159(c)(4).

The record reveals that the Veteran was exposed to loud noise in service and reported at his hearing before the undersigned that his hearing was not as sharp as it once was and that he had not had a hearing test in a long time.  Thus, the Board finds that the Veteran must be afforded a VA medical examination with regard to his claim for service connection for hearing loss.  Id.

The Veteran was most recently afforded a VA medical examination with regard to his IBS and headaches in May 2011 and with regard to his back disability in June 2012.  The Veteran's testimony at a hearing before the undersigned include contentions that he felt that he was constantly in the bathroom, four to five times and day, had stomach pain and cramps, had an increase in his medication for his headaches, and could get to less than halfway to touching his toes bending over.  The Board finds that the Veteran's statements indicate that his IBS, headache, and back disabilities may have changed in severity since the prior examinations.  In addition, further treatment records have been associated with the claims file since the prior examinations.  Therefore, the Board finds that it must remand the claims to obtain contemporaneous VA examinations to assess the current nature, extent and severity of his IBS, headache, and back disabilities.  See 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to TDIU, the Veteran reported at his hearing that was in school and that he planned to get a job thereafter.  However, the pending issues regarding service connection and increased evaluation may impact upon the Veteran's claim for TDIU.  Therefore, the claims are inextricably intertwined and adjudication of the TDIU claim must be deferred until these issues are resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran reports that he receives treatment from VA.  In addition, he reported at his hearing that he was scheduled to have another examination regarding his headaches in six months.  Therefore, on remand attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since June 2016.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since June 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of his hearing loss, left shoulder, neck, muscle aches, fatigue, chemical sensitivities, respiratory, skin, hair loss, and tingling and numbness complaints, to include whether he suffers from an undiagnosed disability.  Copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following: 

a) Does the Veteran suffer from any hearing loss, left shoulder, neck, muscle aches, fatigue, chemical sensitivities, respiratory, skin, hair loss, and/or tingling and numbness that cannot be attributed to a known diagnosis? 

b) If any of the hearing loss, left shoulder, neck, muscle aches, fatigue, chemical sensitivities, respiratory, skin, hair loss, and/or tingling and numbness symptoms/conditions cannot be attributed to a known diagnosis, are they signs or symptoms of an undiagnosed illness?

c) If the symptoms/conditions listed in a) can be attributed to a known diagnosis, is it at least as likely as not (within the realm of 50 percent probability or greater) that they were caused or aggravated by service, to include environmental conditions in the Persian Gulf, or otherwise as shown in the service treatment records?

The examiner is to specifically consider the prior examinations and address the Veteran's competent assertions regarding his in-service and post service symptoms.

The examiner must comment upon whether any of the symptoms listed in a) represent manifestations of the service connected IBS, headache, back, and/or psychiatric disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Thereafter, the Veteran should be afforded appropriate VA examinations to determine the nature, extent and severity of his IBS, headache, and back disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed. The examiners is requested to delineate all symptomatology associated with, and the current severity of the disabilities, including neurological findings with regard to the Veteran's back disability.  The appropriate Disability Benefits Questionnaires (DBQ's) should be filled out for this purpose, if possible.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


